ANDREWS, Presiding Judge.
In Carter v. Progressive Mountain Ins., 320 Ga. App. 271 (739 SE2d 750) (2013), we affirmed the trial court’s grant of summary judgment in favor of Progressive Mountain Insurance on Carter’s claim for underinsured motorist benefits. In Carter v. Progressive Mountain Ins., 295 Ga. 487 (761 SE2d 261) (2014), the Supreme Court reversed the judgment of this Court. Accordingly, the judgment of the Supreme Court is made the judgment of this Court, and the trial court’s grant of summary judgment in favor of Progressive Mountain Insurance is reversed.

Judgment reversed.


Doyle, P. J., and Boggs, J., concur.

Carlock, Copeland & Stair, Megan E. Boyd, Jason W. Hammer, for appellee.